DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 16 recites a computer program product including instructions to cause one or more processors devices to perform the steps of the claim.  Instructions (which may be computer-readable code) are not one of the Statutory Categories in Step 1 of the eligibility analysis.  Therefore, the claim is not directed to statutory subject matter.  
Claims 17-20 depend on Claim 16 and are rejected for the same reasons.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1- the prior art does not teach or suggest a method comprising:
receiving, by a quantum channel router communicatively coupled to a plurality of quantum channels, a first message from a first sender of a plurality of senders, the first message directed to a first receiver of a plurality of receivers, wherein each 
identifying, by the quantum channel router, a first quantum channel to which the first receiver listens;
determining, by the quantum channel router, a first message size of the first message;
determining that transmission of the first message would exceed a maximum channel capacity of the first quantum channel at a current point in time;
and
in response to determining that transmission of the first message would exceed the maximum channel capacity of the first quantum channel, not transmitting the first message onto the first quantum channel at the current point in time.
Independent Claims 11 and 16 recite substantially similar limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication 2019/0312723 A1 to Guo et al.
United States Patent Application Publication 2020/0177977 A1 to Brodsky et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        08/21/2021